Citation Nr: 1341031	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-17 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

The Veteran initially filed a claim for service connection for bilateral knee arthritis in March 1994.  The claim for service connection for left knee disability was granted but the claim for a right knee disability was denied in a November 1994 rating decision.  Within one year of issuance of this rating decision, the Veteran submitted new and material evidence, specifically, VA treatment records which reflect a current bilateral knee disability.  See 38 C.F.R. § 3.156(b) (2013).  The RO, in a March 1995 rating decision, continued to deny service connection for a right knee disability.  Later that month, the Veteran submitted a claim for service connection for his right knee disorder as secondary to the service-connected left knee disability.  In an April 1995 rating decision, the RO again denied service connection for the claimed right knee disorder on a direct basis.  The Veteran filed a notice of disagreement (NOD) in May 1995, asserting that the RO did not address his claim for secondary service connection and his in-service profiles were for knee conditions, not specifically the left or right knee.  Although the May 1995 NOD indicates that the Veteran was disagreeing with the April 1995 denial, the statement is accepted as a timely NOD with the March 1995 denial.  38 C.F.R. §§ 20.201, 20.302(a).  A statement of the case (SOC) was issued in May 1995.  

In December 1995, the Veteran filed a claim for service connection for a chronic sinus condition and stated, "Also included will be further evidence on my bilateral knee condition in support of my claim.  I am wearing braces on both knees."  The December 1995 statement was received within one year of issuance of the March and April 1995 rating decisions.  Because it appears from the December 1995 statement that the Veteran wished to pursue the appeal of the claim for service connection for a right knee disorder, the statement is accepted as a timely filed substantive appeal.  38 C.F.R. §§ 20.202, 20.302(b).

In May 1996, the RO denied the claim for service connection for a chronic right knee condition as not well grounded.  The Veteran did not file an NOD with the May 1996 rating decision.  The unappealed May 1996 rating decision, however, does not render the March and April 1995 denials of the claim final.  Rather, the claim for service connection for a right knee disorder has been pending since the March 1994 claim, and, therefore, has been characterized as an original claim for service connection.  See generally Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran files a timely appeal from a prior RO decision and VA fails to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim becomes final); see also Jones v. Shinseki, 23 Vet. App. 122, 125 (2009) ( "[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board. Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that was considered by the RO in statement of the case (SOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran. 

In November 2013, the Veteran submitted additional evidence in support of his case.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).  However, the Board is reopening the claim for service connection for a right knee disorder and, as the remaining claims are being remanded, the AOJ will have the opportunity to consider this evidence.  

In October 2010, the Veteran filed a VA Form 10-8678, Application for Annual Clothing Allowance.  The claims file does not reflect that this matter has yet been addressed.  The issue of entitlement to a clothing allowance was raised in October 2010, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding evidence and to afford the Veteran VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees and/or tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from the Leavenworth VA Medical Center (VAMC), dated prior to June 1994 and since June 2012.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Request from the National Personnel Records Center (NPRC), the 130th Station Hospital, or any other appropriate entity, any additional service treatment records, to include records of physical therapy treatment at the 130th Station Hospital around October 1983 (as referenced in an October 1983 record submitted by the Veteran).  

If additional service treatment records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Request from the NPRC, or any other appropriate entity, the Veteran's service personnel records.  

If service personnel records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4. Associate with the claims file the Veteran's VA vocational rehabilitation folder.

5.  Ask the Veteran to clarify whether he filed a claim for Social Security Administration (SSA) disability benefits related to either of his knees and/or his tinnitus.  If so, obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits as well as copies of all medical records underlying those determinations.  

6.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his tinnitus.  All indicated tests and studies are to be performed.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current tinnitus that had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service noise exposure.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran has reported noticing ringing in his ears during service.  He has described in-service noise exposure resulting from his in-service work as a mechanic.  In January 2011, he reported that he had suffered from ringing in his ears since service.  

* In his June 1984 Report of Medical History at separation, the Veteran denied ear, nose, or throat trouble.  

* A November 1994 VA treatment record documents that the Veteran had tinnitus.  

* A February 1995 VA examination report notes that the Veteran had been taking over-the-counter aspirin with symptoms of tinnitus.  

* During VA treatment in March 2001, the Veteran reported ringing in his ears for one to two months.  The assessment included tinnitus.  The Veteran was instructed to stop Daypro to see whether the tinnitus improved.  

* The Veteran described tinnitus on review of systems in March 2009.  

* The Veteran denied tinnitus on review of systems during VA treatment in January and October 2010 and March 2011.  

* On VA examination in January 2011, the Veteran reported military noise exposure in the motor pool working with diesel engines and impact tools as well as in weapons qualifications.  He reported that hearing protection was worn except when he had to adjust engines.  He stated that tinnitus began during service.  The examiner opined that the Veteran's tinnitus was not caused by or a result of his military service.  In providing a rationale for this opinion, he stated that the Veteran's hearing sensitivity was within normal limits bilaterally with no change in hearing sensitivity during his military career and the Veteran reported hearing protection use most of the time.  

* In his August 2011 NOD, the Veteran described in-service noise exposure from old turbine diesel engines from different military vehicles.  He asserted that he had to listen to the different sounds of the vehicles' engines in order to tell whether they were running correctly, which could not be done while wearing hearing protection.  

* During the August 2013 hearing, the Veteran testified that he was exposed to noise in conjunction with his work as a diesel mechanic in service and first had problems with ringing in the ears during service.  

In rendering the requested opinion, the examiner must consider and address the Veteran's reports of tinnitus during and since service.  The examiner is advised that the Veteran is competent to report this type of observable symptomatology.  He is also competent to report in-service noise exposure.  The Board finds his reports of in-service noise exposure to be credible.  For the purposes of providing this opinion, the examiner should assume that the Veteran did experience in-service noise exposure, to include from his work as a mechanic, including listening to engines without hearing protection, as reported.  

The examiner is also advised that the absence of in-service evidence of tinnitus is not fatal to the claim for service connection; rather, service connection may be found with a showing of a current disability and a medically sound basis for attributing such disability to service.  He or she is further informed that in-service noise exposure need not be the only or the primary cause of the Veteran's currently claimed tinnitus to substantiate the claim for service connection; it must only be a contributing source.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

7.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his claimed right knee disorder and to assess the severity of his left knee disability.  All indicated tests and studies are to be performed.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

In addition, the examiner should comment upon whether the Veteran's left knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

The examiner should also identify any right knee disorder present at any time since approximately March 1994.  In regard to each OR any diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was caused OR aggravated by the service-connected left knee disability.   

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In March 1983, the Veteran complained of right knee pain for 24 hours with running.  The assessment was muscle strain.  In July 1983, he described pain in both knees, which increased with running.  The assessment was mild hamstring muscle sprain.  In October 1983, the Veteran complained of pain in both knees for two days.  X-ray of the bilateral knees revealed no significant abnormalities.  The assessment was chronic bilateral knee pain, left greater than right.  The assessment in November 1983 was probable degenerative joint disease (DJD).  

* A March 1984 record indicates that the Veteran was on a physical profile for DJD of the bilateral knees.  The profile itself states that the Veteran had knee pain.  

* In his June 1984 Report of Medical History at separation, the Veteran reported that he had arthritis in his knees.  The examiner stated that he had injured his left knee during PT approximately a year earlier and had a diagnosis of symptomatic plica of the left knee.  Examination revealed superior medial knee tenderness without swelling or limitation of motion.  The examiner noted that the October 1983 X-ray was normal.  The Veteran again reported that he was having arthritis in his knees.  The summary of defects and diagnoses was left knee plica syndrome.  

* On VA examination in February 1995, the Veteran described pain in his knees while in service, which he attributed to prolonged marching in military boots.  He complained of continued pain and stiffness in both knees.  X-rays of the bilateral knees showed no definite radiographic evidence of any gross osseous pathology.  The diagnosis was chondromalacia patella.  

* On VA examination in April 1996, the Veteran reported that he began experiencing pain in both knees during service, after being forced to run in combat boots on cobblestone streets.  He was given a change of duty assignment and was excused from further physical training or other exercises.  He reported being pain free after approximately one month in this new duty assignment.  He stated that, starting in 1992, he was working in a warehouse where he was required to do a lot of walking on a concrete surface and again began experiencing some swelling in both knees.  

* A March 2009 right knee X-ray revealed a mild spur of the patella, but no evidence of bony injuries or joint fluid.  There was no significant DJD.  

* During VA treatment in April 2009, the Veteran described bilateral knee pain since service.  

* On VA examination in December 2010, the Veteran reported that he began experiencing left knee pain during service which eventually became bilateral knee pain.  X-ray of the right knee revealed the suggestion of borderline degenerative changes with no recent bone trauma.  The diagnosis was borderline right knee DJD.  The examiner opined that it was less likely as not (less than 50/50 probability) that the right knee condition was secondary to the service-connected left knee disability.  In providing a rationale for this opinion, the examiner stated that the Veteran had only an X-ray of the right knee which showed borderline DJD and no known trauma to the right knee.  He stated that, "Given only this information and exam results I believe this to be age-related change on dominant side of body."    

* In November 2013, a VA Physician Assistant opined that it was at least as likely as not that the Veteran's left knee pain could possibly be attributed to his compensation for the right knee with no empiric evidence of degenerative findings on the left knee by radiology study.  

In rendering the requested opinion, the examiner must consider and address the Veteran's reports of right knee pain during and since service.  The examiner is advised that the Veteran is competent to report this type of observable symptomatology.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


